     Case 1:20-cv-01329-NONE-SKO Document 35 Filed 06/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE MCCOY,                                   Case No. 1:20-cv-01329-NONE-SKO

12                        Plaintiff,                   FINDINGS AND RECOMMENDATION
                                                       TO DISMISS CASE FOR FAILURE TO
13            v.                                       COMPLY WITH COURT ORDER AND
                                                       TO PROSECUTE
14    PHILADELPHIA INSURANCE
      COMPANY,                                         (Doc. 33)
15
                          Defendant.                   14-DAY DEADLINE
16

17          On March 24, 2020, Plaintiff filed the complaint in this case against Defendant in the Eighth

18   Judicial District Court, Clark County, Nevada. (Doc. 1-3.) The action was removed to the United

19   States District Court for the District of Nevada on May 15, 2020 (see Doc. 1), and subsequently

20   transferred to the United States District Court for the Eastern District of California, Fresno Division,

21   on September 18, 2020 (see Doc. 12).

22          On May 4, 2021, Defendant filed a status report indicating that Plaintiff refused to cooperate

23   in preparing a joint scheduling report, as required by the Court’s Order Setting Mandatory

24   Scheduling Conference (Doc. 13). (See Doc. 30 at 2.) After Plaintiff failed to appear at the

25   mandatory Scheduling Conference on May 6, 2021, (see Doc. 32), the Court entered an order to

26   show cause directing Plaintiff to show cause why the case should not be dismissed for his failure

27   to comply with the Court’s Order Setting Mandatory Scheduling Conference, (Doc. 13), and for

28   his failure to prosecute the case. (Doc. 33.) The Court also warned Plaintiff that if he did not


                                                        1
     Case 1:20-cv-01329-NONE-SKO Document 35 Filed 06/09/21 Page 2 of 3


 1   respond to the order to show cause, the Court would “recommend to the presiding district court

 2   judge that this action be dismissed, in its entirety.” (Id. at 2.) Although more than the allowed time

 3   has passed, Plaintiff has not responded to the order to show cause.

 4            The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide that

 5   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for the

 6   imposition by the Court of any and all sanctions . . . within the inherent power of the Court.” E.D.

 7   Cal. L.R. 110. “District courts have inherent power to control their dockets” and, in exercising that

 8   power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth., City

 9   of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a party’s
10   failure to prosecute an action, obey a court order, or comply with local rules. See, e.g., Malone v.

11   U.S. Postal Service, 833 F.2d 128, 130–31 (9th Cir. 1987) (dismissal for failure to comply with a

12   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

13   prosecute and to comply with local rules).

14            It appears that Plaintiff has abandoned this action. Whether he has done so mistakenly or

15   intentionally is inconsequential. It is Plaintiff’s responsibility to comply with the Court’s orders.

16   The Court declines to expend its limited resources on a case that Plaintiff has chosen to ignore.

17            Based on the foregoing, the Court RECOMMENDS that this action be DISMISSED for

18   failure to prosecute and for failure to comply with a court order.

19            These Findings and Recommendations will be submitted to the United States District Judge
20   assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of service of

21   these Findings and Recommendations, Plaintiff may file written objections with the Court. The

22   document     should    be   captioned,   “Objections    to   Magistrate    Judge’s    Findings    and

23   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

24   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

25   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

26
     IT IS SO ORDERED.
27

28   Dated:     June 8, 2021                                       /s/   Sheila K. Oberto             .
                                                        2
     Case 1:20-cv-01329-NONE-SKO Document 35 Filed 06/09/21 Page 3 of 3


 1                                         UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           3
